 E.A. SWEEN CO
. 355 NLRB No. 87 
491
E.A. Sween Company 
and
 Teamsters Local Union No. 
754, affiliated with International Brotherhood of 
Teamsters.  
Cases 13ŒCAŒ45563 and 13ŒRCŒ
21777 
August 13, 2010 
DECISION, CERTIFICATION OF REPRE-
SENTATIVE, AND NOTICE TO SHOW CAUSE 
BY CHAIRMAN 
LIEBMAN AND 
MEMBERS 
 SCHAUMBER AND 
PEARCE
 On December 24, 2009, the two sitting members of the 
Board issued a Decision and 
Order in this proceeding, 
which is reported at 354 NLRB No. 117. (not reported in 
Board volumes)
1  Thereafter, the General Counsel filed 
an application for enforcement in the United States Court 
of Appeals for the Seventh Circuit.  On June 17, 2010, 

the United States Supreme Cour
t issued its decision in 
New Process Steel, L.P. v. NLRB
, 130 S.Ct. 2635, hold-
ing that under Section 3(b) of the Act, in order to exer-

cise the delegated authority of the Board, a delegee group 
of at least three members must be maintained.  Thereaf-
ter, the court of appeals remanded this case for further 

proceedings consistent with the Supreme Court™s deci-
sion.   The National Labor Relations Board has consolidated 
these proceedings and delegated its authority in both pro-
ceedings to a three-member panel.
2   This is a refusal-to-bargain case in which the Respon-
dent is contesting the Union™s certification as bargaining 
representative in the underlying 
representation proceeding.  
The Board™s December 24, 2009 decision states that the 

Respondent is precluded from litigating any representation 
issues because, in relevant pa
rt, they were or could have 
                                                          
 1 Effective midnight December 28, 2007, Members Liebman, 
Schaumber, Kirsanow, and Walsh 
delegated to Members Liebman, 
Schaumber, and Kirsanow, as a thre
e-member group, all of the powers 
of the National Labor Relations Boar
d in anticipation of the expiration 
of the terms of Members Kirsanow
 and Walsh on December 31, 2007.  
Thereafter, pursuant to this delega
tion, the two sitting members issued 
decisions and orders in unfair labor
 practice and representation cases. 
2 Consistent with the Board™s general practice in cases remanded 
from the Courts of Appeals, and for reasons of administrative economy, 

the panel includes the members who pa
rticipated in the original deci-
sion.  Furthermore, under the Board™s standard procedures applicable to 
all cases assigned to a panel, the Board members not assigned to the 

panel had the opportunity to particip
ate in the adjudication of this case 
prior to the issuance of this decision. 
been litigated in the prior representation proceeding.  The 
prior proceeding, however, wa
s also a two-member deci-
sion and we do not give it preclusive effect.   
We have considered the postelection representation is-
sues raised by the Responden
t.  The Board has reviewed 
the record in light of the exceptions and brief, and has 
adopted the Hearing Officer™s
 findings and recommenda-
tions to the extent and for the reasons stated in the Au-
gust 17, 2009 Decision and Certification of Representa-
tive, which is incorporated
 herein by reference. 
CERTIFICATION OF REPRESENTATIVE 
IT IS CERTIFIED
 that a majority of the valid ballots have 
been cast for Teamsters Local Union No. 754, affiliated 
with the International Brotherhood of Teamsters, and that 
it is the exclusive collective-
bargaining representative of 
the employees in the following appropriate unit: 
 All full time and regular part time drivers employed by 
the Employer out of its facility currently located at 
10350 Argonne Drive, #500, Woodridge, Illinois, but 

excluding all lead drivers, office clerical employees and 
guards, professional employ
ees and supervisors as de-
fined in the Act.  
Notice to Show Cause 
As noted above, the Respondent has refused to bargain 
for the purpose of testing the validity of the certification 

of representative in the U.S. Courts of Appeals.  Al-
though Respondent™s legal position may remain un-
changed, it is possible that the Respondent has or intends 

to commence bargaining at this 
time.  It is also possible 
that other events may have occurred during the pendency 
of this litigation that the parties may wish to bring to our 
attention.   
Having duly considered the matter, 

1.  The General Counsel is granted leave to amend the 
complaint on or before August 23 to conform with the 
current state of the evidence; 
2.  The Respondent™s answer to the amended com-
plaint is due on or before September 7; and  
3.  N
OTICE IS HEREBY GIVEN
 that cause be shown, in 
writing, on or before September 14 (with affidavit of ser-
vice on the parties to this proceeding), as to why the Board 
should not grant the General Counsel™s motion for sum-

mary judgment.  Any briefs or statements in support of the 
motion shall be filed by the same date. 
 